
	

115 HR 5938 : Veterans Serving Veterans Act of 2018
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5938
		IN THE SENATE OF THE UNITED STATES
		July 25, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend the VA Choice and Quality Employment Act to direct the Secretary of Veterans Affairs to
			 establish a vacancy and recruitment database to facilitate the recruitment
			 of certain members of the Armed Forces to satisfy the occupational needs
			 of the Department of Veterans Affairs, to establish and implement a
			 training and certification program for intermediate care technicians in
			 that Department, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Serving Veterans Act of 2018. 2.Recruitment database (a)EstablishmentSection 208 of the VA Choice and Quality Employment Act (Public Law 115–46; 38 U.S.C. 701 note) is amended as follows:
 (1)In subsection (a)— (A)in the matter proceeding paragraph (1), by striking a single database and inserting and maintain a single searchable database (to be known as the Departments of Defense and Veterans Affairs Recruitment Database);
 (B)in paragraph (1), by striking ; and and inserting a semicolon; (C)in paragraph (2), by striking the period at the end and inserting ; and; and
 (D)by adding after paragraph (2) the following new paragraph:  (3)with respect to each vacant position under paragraphs (1) and (2)—
 (A)the military occupational specialty or skill that corresponds to the position, as determined by the Secretary, in consultation with the Secretary of Defense; and(B)each qualified member of the Armed Forces who may be recruited to fill the position before such qualified member of the Armed Forces has been discharged and released from active duty.
								.
 (2)By redesignating subsections (b), (c), and (d) as subsections (f), (g), and (h), respectively. (3)By inserting after subsection (a) the following new subsections:
					
 (b)Additional informationSubject to subsection (c), the database established under subsection (a) shall include, with respect to each qualified member of the Armed Forces, the following information:
 (1)The name and contact information of the qualified member of the Armed Forces. (2)The date on which the qualified member of the Armed Forces is expected to be discharged and released from active duty.
 (3)Each military occupational specialty currently or previously assigned to the qualified member of the Armed Forces.
 (c)AvailabilityInformation in the database shall be available to offices, officials, and employees of the Department of Veterans Affairs to the extent the Secretary of Veterans Affairs determines appropriate.
 (d)Expedited hiring proceduresThe Secretary shall hire qualified members of the Armed Forces who apply for vacant positions listed in the database established under subsection (a) without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code.
 (e)Relocation bonusThe Secretary may authorize a relocation bonus, in an amount determined appropriate by the Secretary and subject to the same limitations as in the case of the authority provided under section 5753 of title 5, to any qualified member of the Armed Forces who has accepted a position listed in the database established under subsection (a)..
 (4)In subsection (g)(1), as redesignated in paragraph (2), by striking subsection (b) and inserting subsection (g). (5)In subsection (h), as redesignated in paragraph (2), by striking of this Act and inserting of the Veterans Serving Veterans Act of 2018, and annually thereafter.
 (6)By adding after subsection (h), as redesignated in paragraph (2), the following new subsection:  (i)Qualified member of the Armed Forces DefinedIn this section, the term qualified member of the Armed Forces means a member of the Armed Forces—
 (1)described in section 1142(a) of title 10; (2)who elects to be listed in the database established under subsection (a); and
 (3)who has been determined by the Secretary, in consultation with the Secretary of Defense, to have a military occupational speciality that corresponds to a vacant position described in subsection (a)..
 (b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a plan to implement, including a timeline, section 208 of the VA Choice and Quality Employment Act (Public Law 115–46; 38 U.S.C. 701 note), as amended by this section.
			3.Intermediate Care Technician Training Program
 (a)EstablishmentThe Secretary of Veterans Affairs shall implement a program to train and certify covered veterans to work as intermediate care technicians in the Department of Veterans Affairs.
			(b)Locations
 (1)EstablishmentThe Secretary shall establish centers at medical facilities of the Department selected by the Secretary for the purposes of carrying out the program under subsection (a).
 (2)Selection of medical facilitiesIn selecting a medical facility of the Department under this subsection to serve as a center, the Secretary shall consider—
 (A)the experience and success of the facility in training intermediate care technicians; and (B)the availability of resources of the facility to train intermediate care technicians.
 (c)Covered veteran definedIn this section, the term covered veteran means a veteran whom the Secretary determines served as a basic health care technician while serving in the Armed Forces.
 4.No authorization of appropriationsNo additional funds are authorized to be appropriated to carry out section 208 of the VA Choice and Quality Employment Act (Public Law 115–46; 38 U.S.C. 701 note), as amended by section 2 of this Act, or to carry out section 3 of this Act. Such sections shall be carried out using amounts otherwise authorized to be appropriated for such purpose.
 5.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.
		
	Passed the House of Representatives July 24, 2018.Karen L. Haas,Clerk
